Title: Thomas Jefferson to Ellen W. Randolph (Coolidge), 14 March 1816
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


          
            
               Monticello Mar. 14. 16.
            
            I have been, my dear Ellen, without subject for a letter to you until one has been furnished by my the sale of my tobacco. in this you also will feel somewhat of interest, inasmuch as it enables me to replenish your moyens de jouissance, by remitting to mr Barnes 100.D. for you. I do this by the present mail, and have chosen his cover because I thought it would go safer in that way; and because also it has given me an opportunity of requesting that he would furnish your wants beyond that to any extent you may call for, with an assurance of immediate replacement. you have only therefore to draw on him for the present & any further sums, as you may want them; and I assure you, my dear Ellen, you cannot give me so great a proof of your affection and confidence as by a free use of the opportunity now furnished me of doing what may be acceptable to you.Your Mama & the girls, I expect, anticipate me in all the small news of the neighborhood; perhaps even in what we have heard but this morning, the death of an aunt, & birth of a neice. we had scarcely wished Jefferson joy of his daughter when we recieved the news of the death of mrs Judy Randolph. have they told you that our neighbor mr Sthreshly has sold out to Capt Meriwether thus giving us a double subject of regret?I thought you were to have given me occasionel if not regular reports of Congressional incidents & tracasseries, not omitting entirely the babble of the coteries of the place. do not write me studied letters but ramble as you please. if whatever books you want, desire Millegan to furnish them and to put them into my account. by the bye do you know any thing of him? by the impossibility of my getting answers from him I begin to suspect something is the matter.When are you coming home? I shall be in Bedford all April. the void you have left at our fire side is sensibly felt by us all, and by none more than Your’s with most affectionate love
            Th: Jefferson
          
          
            P.S. my friendly respects to the President, and homage to mrs Madison & mrs Cutts
          
        